


Exhibit 10.62

 

Exhibit C

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

(Directors Version)

 

THIS AGREEMENT (the “Agreement”) is made effective as of                 (the
“Grant Date”), between Rockwell Medical, Inc., a Michigan corporation (the
“Company”), and the individual whose name is set forth on the signature
page hereof, who is a nonemployee director of the Company (the “Director”). 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Amended and Restated 2007 Long Term Incentive Plan (the “Plan”).

 

WHEREAS, Director is a member of the Board of Directors of the Company;

 

WHEREAS, the Committee desires to grant the Director shares of Common Stock
pursuant to the terms and conditions of this Agreement (the “Restricted Stock
Award”) and the Plan (the terms of which are hereby incorporated by reference
and made a part of this Agreement); and

 

WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Director as compensation for the Director’s services and as an
incentive for increased efforts during his service, has approved the grant of
the Restricted Stock Award on the Grant Date and has advised the Company thereof
and instructed the undersigned officer to execute this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.                                                              Grant of the
Restricted Stock.  Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants to the Director          shares of Common Stock (hereinafter called the
“Restricted Stock”).  The Restricted Stock shall vest and become nonforfeitable
in accordance with Section 2 hereof.  In the event of any conflict between the
Plan and this Agreement, the terms of the Plan shall control, it being
understood that variations in this Agreement from terms set forth in the Plan
shall not be considered to be in conflict if the Plan, whether explicitly or
implicitly, permits such variations.

 

2.                                                              Vesting and
Forfeiture.

 

(a)                                 So long as the Director continues to be a
member of the Company’s Board of Directors, the Restricted Stock shall become
vested and non-forfeitable upon the earliest to occur of (i)            (the
“Vesting Date”), or (ii) subject to the Committee’s right to declare, pursuant
to Section 9.2(c) of the Plan, that the Restricted Stock shall not become
immediately vested upon a Change in Control in which the successor company
assumes the Restricted Stock Award, the occurrence of a Change in Control.

 

--------------------------------------------------------------------------------


 

(b)                                 If Director ceases to be a member of the
Company’s Board of Directors for any reason, Director’s right to shares of
Common Stock subject to the Restricted Stock Award that are not yet vested
automatically shall terminate and be forfeited by Director unless the Committee,
in the exercise of its authority under the Plan, modifies the Vesting Date in
connection with such termination.

 

3.                                                              Certificates.

 

(a)                                 (i) Certificates evidencing the Restricted
Stock shall be issued by the Company and shall be registered in the Director’s
name on the stock transfer books of the Company promptly after the date hereof,
but shall remain in the physical custody of the Company or its designee at all
times prior to the vesting of such Restricted Stock pursuant to Section 2.  The
Director hereby acknowledges and agrees that the Company shall retain custody of
such certificate or certificates until the restrictions imposed by Section 2 on
the Common Stock granted hereunder lapse.  As a condition to the receipt of this
Restricted Stock Award, the Director shall deliver to the Company an Assignment
Separate From Certificate in the form attached as Exhibit A, duly endorsed in
blank, relating to the Restricted Stock.  No certificates shall be issued for
fractional shares.

 

(ii) As soon as practicable following the vesting of the Restricted Stock
pursuant to Section 2, certificates for the Restricted Stock which shall have
vested shall be delivered to the Director or to the Director’s legal guardian or
representative along with the stock powers relating thereto and without the
legend set forth in Section 10.3(b) of the Plan.

 

(iii) The certificates representing the unvested Restricted Stock shall bear the
legend set forth in Section 10.3(b) of the Plan and shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission or any stock exchange upon which such Common
Stock is listed, any applicable Federal or state laws and the Company’s Articles
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

 

(b)                                 Notwithstanding Section 3(a) of this
Agreement, the shares subject to the Restricted Stock Award may be issued by the
Company in book entry form and the shares deposited with the appropriate
registered book-entry custodian.  If so issued, a notation to the same
restrictive effect as the legend required by Section 10.3(b) of the Plan shall
be placed on the transfer agent’s books in connection with such shares. As soon
as practicable following the vesting of the Restricted Stock pursuant to
Section 2, such notation shall be removed from such book entry.

 

4.                                                              Rights as a
Stockholder.  The Director shall have no rights as a stockholder of the Company
until certificates are issued or a book entry representing such shares has been
made and such shares have been deposited with the appropriate registered book
entry custodian.  Once issued, the Director shall be the record owner of the
Restricted Stock unless or until such Restricted Stock is forfeited pursuant to
Section 2 hereof or is otherwise sold, and as record owner shall be entitled to
all rights of a common stockholder of the Company (including, without
limitation, the right to vote and to receive dividends and other distributions
on the shares of Restricted Stock); provided, however, that any dividends or
distributions paid on Restricted

 

2

--------------------------------------------------------------------------------


 

Stock prior to the lapse of transfer restrictions shall be subject to the same
restrictions on transferability as the shares of Restricted Stock with respect
to which they were paid (and which restrictions shall lapse when the
restrictions on the related shares of Restricted Stock lapse).

 

5.                                                             
Transferability.  The Restricted Stock may not, at any time prior to becoming
vested pursuant to Section 2, be transferred, sold, assigned, pledged,
hypothecated or otherwise alienated.

 

6.                                                              Director’s
Service to the Company.   Nothing contained in this Agreement or in any other
agreement entered into by the Company and the Director guarantees that the
Director will continue to serve as a member of the Board for any specified
period of time.

 

7.                                                              Change in
Capitalization.  In the event of a merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Common Stock or the value
thereof, prior to the time the restrictions imposed by Section 2 on the
Restricted Stock granted hereunder lapse, such adjustments and other
substitutions shall be made to the Restricted Stock as the Committee deems
equitable or appropriate.  Any stock, securities or other property exchangeable
for Restricted Stock pursuant to such transaction shall be deposited with the
Company and shall become subject to the restrictions and conditions of this
Agreement to the same extent as if it had been the original property granted
hereby, all pursuant to the Plan.

 

8.                                                              Withholding. 
Director shall have full responsibility, and the Company shall have no
responsibility, for satisfying any liability for any federal, state or local
income or other taxes required by law to be paid with respect to such Restricted
Stock, including upon the vesting of the Restricted Stock.  In connection with
the foregoing, Director may, at his or her option, elect to recognize the fair
value of the Restricted Stock upon the Grant Date pursuant to Section 83 of the
Internal Revenue Code of 1986, as amended.  Director is advised to seek his or
her own tax counsel regarding the taxation of the grant of Restricted Stock made
hereunder.

 

9.                                                              Limitation on
Obligations.  The Company’s obligation with respect to the Restricted Stock
granted hereunder is limited solely to the delivery to the Director of shares of
Common Stock on the date when such shares are due to be delivered hereunder, and
in no way shall the Company become obligated to pay cash in respect of such
obligation.  This Restricted Stock Award shall not be secured by any specific
assets of the Company or any of its Subsidiaries, nor shall any assets of the
Company or any of its subsidiaries be designated as attributable or allocated to
the satisfaction of the Company’s obligations under this Agreement.  In
addition, the Company shall not be liable to the Director for damages relating
to any delay in issuing the shares or share certificates, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the shares or certificates themselves.

 

10.                                                       Securities Laws.  Upon
the vesting of any Restricted Stock, the Company may require the Director to
make or enter into such written representations, warranties and agreements as
the Committee may reasonably request in order to comply with applicable
securities laws or with this Agreement.  The granting of the Restricted Stock
hereunder shall be

 

3

--------------------------------------------------------------------------------


 

subject to all applicable laws, rules and regulations and to such approvals of
any governmental agencies as may be required.

 

11.                                                       Notices.  Any notice
to be given under the terms of this Agreement to the Company shall be addressed
to the Company in care of its Secretary, and any notice to be given to the
Director shall be addressed to him or her at the address stated in the Company’s
records.  By a notice given pursuant to this Section 11, either party may
hereafter designate a different address for notices to be given to the party. 
Any notice that is required to be given to the Director shall, if the Director
is then deceased, be given to the Director’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 11.  Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or when
delivered personally to the Secretary or Director.

 

12.                                                       Governing Law.  The
laws of the State of Michigan shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

13.                                                       Amendment.  Subject to
Sections 2 and 7 of this Agreement and Section 10.6 of the Plan, this Agreement
may be amended only by a writing executed by the parties hereto if such
amendment would adversely affect Director.  Any such amendment shall
specifically state that it is amending this Agreement.

 

14.                                                       Signature in
Counterparts.  This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

[Signatures on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

 

[Name of Director]

 

 

 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,              hereby sells, assigns and transfers unto
                                      shares of the Common Stock of Rockwell
Medical, Inc. standing in the name of the undersigned on the books of said
Rockwell Medical, Inc. represented by Certificate No.            herewith and do
hereby irrevocably constitute and appoint                   his or its
duly-appointed agent and attorney to transfer the said stock on the books of
Rockwell Medical, Inc. with full power of substitution in the premises.

 

Dated:               ,      

 

 

 

 

 

[signature]

 

 

 

 

 

[print name

 

 

 

In presence of

 

 

 

 

 

 

6

--------------------------------------------------------------------------------
